Darrell Hickman, Justice, dissenting. A disagreement with the majority’s characterization of the evidence. The majority states: . . . There is no evidence that anybody was in a hurry or that there was any urgent reason to reach their respective destinations. . . . I believe that the evidence in this case would have warranted a jury to find that the three teenagers, who were driving separate vehicles, were racing, or at least that Mike Mize, the appellee who was the driver of one of the vehicles, was driving at an excessive rate of speed in reckless and wanton disregard for his own life and the life of others. The youngsters in question were attending a night chemistry class at the Vilonia High School. After the class was over, a group of them left in three vehicles. Donnie Harlan was driving the first vehicle; Dale Sowell, a witness in this case, was driving the second vehicle; Mike Mize was behind them and his passenger was the deceased, Betty Delaney. Sowell testified, “I probably left fairly fast.” The evidence was they were going home. All the parties knew that the driver of the first vehicle, Donnie Harlan, lived down the highway several miles on the left. The vehicles were in a line, traveling down a straight stretch of highway which passed Harlan’s house. As they were approaching Harlan’s house, Mize pulled out to pass. Another vehicle was coming towards the three vehicles; Mize could not get back in his lane of traffic. His vehicle went into a skid for 99 feet in a straight line, went into a skid sideways for 82 feet and then skidded another 61 feet before it hit the oncoming vehicle. It demolished Mize’s vehicle and killed Betty Delaney. Sowell testified that Mize’s vehicle was beside him, trying to pass him when Harlan’s vehicle began tp slow and was making a left turn signal at the same time an oncoming vehicle was approaching. Mize knew, or should have known, Harlan would turn; Sowell saw the oncoming vehicle;'' so did Mize or he should have. I believe this was sufficient evidence for the jury to con-elude that Mize was guilty of willful and wanton negligence. For that reason I would reverse the judgment of the trial court and let the jury decide this matter. Fogleman, C.J., and Mays, Jr., join in this dissent.